Citation Nr: 0026574	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left shoulder strain injury, with impingement 
syndrome.

3.  Entitlement to an initial compensable evaluation for 
residuals of a left shoulder strain injury, with impingement 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection and assigned noncompensable (zero percent) 
evaluations for all of the disabilities at issue.  In August 
1999, the Board remanded this case back to the RO for 
additional development, to include new VA examinations, and 
the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Audiometric testing has revealed average pure tone 
thresholds of no more than 28 decibels in the right ear and 
31 decibels in the left ear, while speech recognition testing 
has revealed scores no lower than 94 percent in the right ear 
and 80 percent in the left ear.

3.  Subjectively, the veteran has complained of left shoulder 
pain; however, there is no objective medical evidence of 
limitation of motion, painful motion, excess fatigability, or 
weakened movement of the left shoulder.

4.  Subjectively, the veteran has complained of right 
shoulder pain; however, there is no objective medical 
evidence of limitation of motion, painful motion, excess 
fatigability, or weakened movement of the right shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (1999); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).

2.  The criteria for an initial compensable evaluation for 
residuals of a left shoulder strain injury, with impingement 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5203 (1999).

3.  The criteria for an initial compensable evaluation for 
residuals of a right shoulder strain injury, with impingement 
syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for initial compensable evaluations are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991). The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirement for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).



II.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (1999).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (1999)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (1999).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (1999)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (1999).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (1999); see also 64 Fed. Reg. 25202-25210 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
less favorable prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Also, as a factual matter, it is 
certainly possible that a claimant may be entitled to an 
increased rating prior to and independent of an intervening 
change to the rating schedule under then-existing rating 
criteria.    See VAOPGCPREC 3-2000 (April 10, 1999).

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86 (1999).

In this case, in the appealed August 1996 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned a noncompensable evaluation, effective from July 
1996.  The RO based this evaluation on the results of an 
August 1996 VA audiological examination.  Air conduction 
testing performed during this evaluation showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
20
50
LEFT
15
20
15
25
50

The average pure tone thresholds (for the frequencies 1000-
4000 Hertz) were 28 decibels in the right ear and 31 decibels 
in the left ear. Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 88 
percent in the left ear. 

During his April 1999 VA Travel Board hearing, the veteran 
asserted that his hearing had become progressively worse and 
that his hearing loss had made him a "liability" to his 
previous employer, as he had worked in a "noisy warehouse 
environment."  However, he indicated that he currently had 
an office job.

In March 2000, following remand by the Board, the veteran 
underwent a VA audiological examination.  During this 
examination, he reported that he was currently working in a 
factory and that he wore hearing protection at work.  An 
audiological evaluation revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
10
20
45
LEFT
15
20
15
30
55

The average pure tone thresholds (for the frequencies 1000-
4000 Hertz) were noted to be 25 decibels for the right ear 
and 30 decibels for the left ear, and speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 80 percent in the left ear.  The examiner 
further noted that the veteran had mentioned that his hearing 
loss had resulted in such social difficulties as localizing a 
sound, hearing high-pitched voices, and communicating in 
noisy situations.  Additionally, the examiner recommended the 
continued use of hearing protection in conjunction with the 
veteran's job.

The Board has utilized the numerical findings from the 
veteran's examinations that represent the highest degree of 
hearing impairment of record in reaching a determination of 
his claim for an initial compensable evaluation for this 
disability.  These findings include average pure tone 
thresholds of 28 decibels in the right ear and 31 decibels in 
the left ear, as shown by the August 1996 examination; and 
speech recognition scores of 94 percent in the right ear and 
80 percent in the left ear, as shown by the March 2000 VA 
examination.  However, these findings equate to level I 
hearing in the right ear and level III hearing in the left 
ear under Table VI, and, as applied to Table VII, a 
noncompensable evaluation is found to be warranted.  The 
Board would point out that there are no audiological findings 
demonstrating either of the "unusual patterns of hearing 
impairment" described in 38 C.F.R. § 4.86 (1999).

In this case, the Board has acknowledged the veteran's lay 
assertions as to the severity of his bilateral hearing loss.  
However, such assertions are insufficient to establish 
entitlement to a compensable evaluation for bilateral hearing 
loss because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In the present case, the "mechanical 
application" of the relevant regulations clearly establishes 
an initial noncompensable disability evaluation under 
Diagnostic Code 6100.  Therefore, the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for bilateral hearing loss.  

In reaching this conclusion, the Board acknowledges that, 
under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim for a 
higher initial evaluation, that doctrine is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board would remind the veteran that 
he is free to submit evidence at a later date in furtherance 
of the assignment of a higher evaluation.


III.  Shoulder disorders

In the appealed August 1996 rating decision, the RO granted 
service connection for residuals of left and right shoulder 
strain injuries, with impingement syndrome, and assigned 
separate noncompensable evaluations for these disabilities 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (1999).  Under this section, a minimal compensable 
evaluation of 10 percent is warranted for either nonunion of 
the clavicle or scapula without loose movement, or malunion 
of the clavicle or scapula.  See 38 C.F.R. § 4.31 (1999).  
The assignment of a minimal compensable evaluation of 10 
percent does not depend on whether the veteran is right- or 
left-handed, and, alternatively, an evaluation may be 
predicated upon impairment of function of a contiguous joint.  
See 38 C.F.R. § 4.69 (1999).

The Board has reviewed the relevant evidence of record and 
observes that the veteran's August 1996 VA general medical 
examination is essentially devoid of objective information 
regarding his shoulder disabilities, except for the diagnosis 
of bilateral shoulder strain by history and chart review.  
The examiner noted the veteran's complaints of left shoulder 
pain with rubbing the area and that the right shoulder seemed 
normal with no decreased strength.  The veteran's March 2000 
VA orthopedic examination is more detailed and the report 
contains active range of motion findings of forward flexion 
to 180 degrees, extension to 40 degrees, internal rotation to 
90 degrees, external rotation to 90 degrees, abduction to 90 
degrees, and adduction to 50 degrees.  These findings were 
the same for both shoulders and were noted to represent 
normal range of motion.  In rendering an assessment, the 
examiner noted that, clinically, the veteran had bilateral 
shoulder pain.  However, there was no evidence of pain on 
palpation, edema, erythema, bony or soft tissue 
abnormalities, crepitus, functional deficits, ankylosis, 
recurrent dislocation, weakened movement, excess 
fatigability, incoordination, pain on motion, or functional 
loss due to pain of either shoulder.  The examiner found that 
sensation was intact to pinprick and muscle strength of the 
shoulders was 5/5 in all joints.  There was no pain on 
palpation or crepitus on motion of the shoulders.  The 
examiner concluded that the veteran's shoulder problems 
should not have any effect on his social and industrial 
capacity and there should be no social or industrial 
impairment.

Given these findings, the Board finds that there is no basis 
for an initial compensable evaluation for either shoulder 
under Diagnostic Code 5203, as there is no evidence of either 
nonunion or malunion of the scapula or clavicle of either 
shoulder.  The Board would also point out that, while the 
veteran has complained of shoulder pain, his March 2000 VA 
orthopedic examination was completely negative for objective 
evidence of painful motion, functional loss due to pain, 
excess fatigability, and incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (1999).  Moreover, while the veteran reported continued 
shoulder pain during his April 1999 VA Travel Board hearing, 
he has not alleged, and the record does not indicate, 
arthritis of either shoulder; also, there is no evidence of 
such periarticular pathology as crepitation.  See 38 C.F.R. 
§ 4.59 (1999).  

The Board has also considered other diagnostic code sections 
so as to determine whether any basis exists for an initial 
compensable evaluation for either shoulder disability.  
However, there is no evidence of favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (the criteria for a 
20 percent evaluation for a minor joint and a 30 percent 
evaluation for a major joint under Diagnostic Code 5200); 
limitation of motion of the arm at the shoulder level (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5201); or impairment of the humerus with infrequent episodes 
and guarding of movement only at the shoulder level, or 
malunion of the humerus with moderate deformity (the criteria 
for a 20 percent evaluation under Diagnostic Code 5202).  

In short, the Board has considered all relevant diagnostic 
criteria, the veteran's assertions and the objective 
evidence, but finds no basis for an initial compensable 
evaluation for either of the veteran's shoulder disorders for 
the period of his appeal.  As such, the preponderance of the 
evidence is against his claims for those benefits.  As the 
preponderance of the evidence is against the veteran's 
claims, the doctrine of resolving all doubt in the veteran's 
favor in cases where the positive and negative evidence of 
record is in relative equipoise, under 38 U.S.C.A. § 5107(b) 
(West 1991), is not for application in this case.  See 
Gilbert v. Derwinski, supra.

IV.  Conclusion

In reaching the above determinations, the Board finds that 
the evidence of record does not support an initial 
compensable evaluation for any part of this appeal so as to 
warrant "staged" ratings.  Rather, the symptomatology 
reported during the pendency of this appeal has remained 
essentially consistent, with the degrees of severity at all 
times fully contemplated by the assigned noncompensable 
evaluations.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities and the evidence of record.  The veteran has 
submitted no evidence showing that his service-connected 
bilateral hearing loss and shoulder disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  The Board notes that pursuant to its 
August 1999 remand the RO contacted the veteran to obtain 
additional treatment records and releases and that the 
veteran did not respond.  This failure by the veteran was 
noted in the supplemental statement of the case provided to 
him in April 2000.  The Board does not find that the 
veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet.App. 94-96 (1996).


ORDER

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is denied.

The claim of entitlement to an initial compensable evaluation 
for residuals of a left shoulder strain injury, with 
impingement syndrome, is denied.

The claim of entitlement to an initial compensable evaluation 
for residuals of a left shoulder strain injury, with 
impingement syndrome, is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
Board of Veterans' Appeals

 

